JAGGARD, J.
The trial court found that: The personal property of the defendant was valued at $10,400 by the assessor of the city of Minneapolis. Thereafter the city board of equalization increased that assessment $10,000. Thereafter the state board of equalization further increased the assessment by $6,630. The resulting tax of $810.90 was justly and properly levied. Judgment was accordingly entered for the tax, together with the penalty. This appeal was taken from the judgment. Defendant expressly admits: “In fact [it] had personal property consisting of cash, book accounts, and stock of all .kinds, including the soap in storage, of the cash value of $27,902.77.” The entire assessment was $27,030.
1. The defendant insists that the court will take judicial notice that property in this state is not assessed for its actual cash value; that the assessor assessed other personal property at fifty per cent., in pursuance of the instructions contained in the circular issued by the *421state auditor; and that, inasmuch as the defendant was assessed for approximately the full value of its property, it had been discriminated against. There is obviously no merit in this contention. The statutes of this state distinctly provide that “all property shall be assessed at its true and full value in money.” Section 810, R. L- 190§'. Neither the state auditor nor the courts have the power to repeal or amend this clear and positive requirement.
2. Defendant also insists that the Minneapolis board of equalization had .no power to make an original assessment, as it undertook to do in this case. The increase was in pursuance of the following resolution of the city board: “On motion, * * * a raise of $10.,-000 was ordered assessed against the Cudahy Packing Company for goods in storage.” The board of equalization by the charter (1) is given power to revise, amend, and equalize, the assessment on the roll of the city assessor, and “(2) is vested with all the powers which are or may be vested in the county boards- of equalization under the general laws of the state so far as applicable, but shall not be restricted by any limitation as in respect to reducing the aggregate sum of real or personal property as returned by the city assessor.” County boards of equalization have not the power to make an original assessment. State v. Crookston Lumber Co., 85 Minn. 405, 89 N. W. 173. It is quite clear, however, that under the provision granting the power to revise, amend, and equalize the assessment the city board has power to amend by adding taxable property not included in the assessor’s list.
3. Defendant also argues that the action of the Minneapolis' board of equalization, and of the state board of equalization, also, in increasing the assessment, was invalid, because in both cases notice required by law to be given in such cases was not given. The argument is not tenable. The proceedings to collect taxes in this state are judicial. Official machinery is provided for the creation Of a just demand on the part of the state to be paid by certain individuals or out of certain property. Opportunity is given for an objecting property owner to appear in court and to interpose any objection he may have, including that of unfair or unequal valuation. With-respect to the collection of personal property taxes, one opportunity is certain*422ly given to appear and defend in court. Section 889, R. I*. 1905. If this opportunity be not embraced, a further opportunity may be afforded. Section 893,.Id. The statutory provisions which are intended to guide the conduct of officers in the transaction of public business, so as to insure the orderly and prompt performance of public duties, and which pertain merely to the system and dispatch of proceedings, are construed as directory. The provisions which affect the subsequent collection of the tax, and which are intended for the protection of the citizen by preventing the sacrifice of his property, and by the disregard of which his rights might be affected, are construed as mandatory. Kipp v. Dawson, 31 Minn. 373, 17 N. W. 961, 18 N. W. 96; Faribault Waterworks Co. v. County of Rice, 44 Minn. 12, 46 N. W. 143.
Under the judicial system, the equalization proceedings are designed merely to produce a just demand. Subsequent opportunity to defend against that demand on the ground of unfair or unequal valuation is allowed. Under the summary system, the means by which the taxpayer secures his day in court is often by appeal or resort to other remedy pending or following the action of the boards of equalization. In this state, accordingly, provisions relating to equalization are generally construed as directory, not mandatory. Failure to give notice, under the judicial system, becomes clearly material only when it is sought to bring the person or property into court. The mere failure of the assessor to notify the property owner and require him to list or return his taxable property (State v. Wm. Deering & Co., 56 Minn. 24, 57 N. W. 313), or the failure to give notice of hearing of boards of equalization (State v. Flynes, 82 Minn. 34, 84 N. W. 636), does not invalidate the assessment, in whole or in part. Indeed, the omission of equalization not resulting in unfair or unequal assessment is not a basis of objection in proceedings to collect. Scott Co. v. Hinds, 50 Minn. 204, 52 N. W. 523.
It was said in State v. District Court of Red Lake Co., 83 Minn. 169, 85 N. W. 1135: “It was immaterial that the various boards of review refused to reduce the amount of the assessment and that relators had no notice thereof. There was essentially only one question for the court to pass upon; and that was, what was the assessable *423value of the property at the time the tax was levied?” In State v. Backus-Brooks Co., 102 Minn. 50, 112 N. W. 863, it was said: “The defendant, having failed to show that any irregularity or omission on the part of the state board of equalization or its secretary resulted in any prejudice to it, or that the taxes as levied against it were unequal or unfair, or based upon property it did not own, or that its property was assessed proportionately higher than other property of the same class, the defendant failed to establish any defense.”
It follows that the failure of boards of equalization in this case to give notice is a mere irregularity, of which defendant cannot complain unless the tax sought to be collected was unfairly and unequally assessed. Section 919, R. L. 1905. This defendant has not shown. . Our attention has been called to Raymond v. Chicago Union Traction Co., 207 U. S. 20, 21, 28 Sup. Ct. 7, 52 L. Ed. 15. In that case the corporation had paid the full amount of its taxes, based upon the same rate as that paid upon other property of the same class. A federal court of equity restrained the collection of the illegal excess resulting from the discrimination of a board of equalization, whose decisions were conclusive, except as proceedings for relief may be taken in courts. In the case at bar the action of the officials did not result in an illegal discrimination. This defendant is in no position to complain of the application of a tax rate universal throughout the state to his tangible property only at a valuation admittedly less than the law required. This, in another sense, is, for aught that appears in this record, a smaller tax than the defendant was legally subject to (State v. Western Union Tel. Co., 96 Minn. 13, 104 N. W. 567), and less than was imposed by law upon domestic corporations (section 838, R. L. 1905), because the tax on their shares of stock includes, in effect, the valuation of both tangible and intangible property as united in use.
Affirmed.
On April 10, 1908, the following opinion was filed: